Exhibit 10.1   EXECUTION COPY

ALLOCATION SETTLEMENT AGREEMENT

(APAC/CALA)

This agreement (the “Agreement”) dated as of the 19th day of June, 2012 is
entered into by and among the following parties:

 

  (a) Nortel Networks Corporation (“NNC”), Nortel Networks Limited (“NNL”) and
the other entities set forth in Schedule 1 attached hereto (the “Canadian
Debtors”),

 

  (b) Nortel Networks Inc. (“NNI”) and the other entities set forth in Schedule
2 attached hereto (the “US Debtors”),

 

  (c) Nortel Networks UK Limited (In Administration) (“NNUK”) and the other
entities set forth in Schedule 3 attached hereto (the “EMEA Debtors”) which are
acting by their joint administrators Alan Robert Bloom, Stephen John Harris,
Alan Michael Hudson and Christopher John Wilkinson Hill of Ernst & Young LLP of
1 More London Place, London SE1 2AF (other than Nortel Networks (Ireland)
Limited (“NNIR”), for which David Hughes of Ernst & Young Chartered Accountants
of Harcourt Centre, Harcourt Street, Dublin 2, Ireland and Alan Robert Bloom
serve as joint administrators) (the “Joint Administrators”), who act as agents
for the EMEA Debtors without any personal liability whatsoever,

 

  (d) Nortel Networks (Northern Ireland) Limited (in liquidation) (“NNNIR”) and
Nortel Networks Optical Components Limited (in liquidation) (“NNOCL”) (the “EMEA
Liquidation Debtors”) which in the case of NNNIR, is acting by its joint
liquidators Elizabeth Anne Bingham and Kerry Lynne Trigg of Ernst & Young LLP of
1 More London Place, London SE1 2AF and in the case of NNOCL is acting by its
joint liquidators Samantha Keen and Kerry Lynne Trigg of Ernst & Young LLP of 1
More London Place, London SE1 2AF (the “Joint Liquidators”), who act as agents
for the EMEA Liquidation Debtors without any personal liability whatsoever,

 

  (e) Nortel Networks S.A. (In Administration and liquidation judiciare)
(“NNSA”), a corporation incorporated under the laws of France, represented by
the Joint Administrators and Maître Cosme Rogeau, 26, avenue Hoche, 78000
Versailles as the “Liquidateur Judiciaire” (the “NNSA Office Holder”), who act
as agents for NNSA without any personal liability whatsoever,

 

  (f) certain non-filed affiliates of NNC as set forth in Schedule 4 attached
hereto and identified as the APAC Entities, including their respective branch
offices (the “APAC Entities”),

 

  (g) certain non-filed affiliates of NNC as set forth in Schedule 5 attached
hereto and identified as the CALA Entities, including their respective branch
offices (the “CALA Entities”, and together with the APAC Entities, the
“Non-Filed Entities”),



--------------------------------------------------------------------------------

  (h) certain non-filed affiliates of the EMEA Debtors as set forth in Schedule
6 hereto and identified as the EMEA NFEs (the “EMEA NFEs”),

 

  (i) the Joint Administrators,

 

  (j) the Joint Liquidators,

 

  (k) the NNSA Office Holder,

 

  (l) Ernst & Young Inc. in its capacity as monitor (the “Monitor”) in the
Canadian Proceedings (defined below) of the Canadian Debtors, and

 

  (m) The Creditors’ Committee (as defined below).

The Canadian Debtors, the US Debtors, the EMEA Debtors, the EMEA Liquidation
Debtors, NNSA, the Non-Filed Entities, the Joint Administrators, the Joint
Liquidators, the NNSA Office Holder, the EMEA NFEs, the Monitor and the
Creditors’ Committee are referred to herein each as a “Party” and collectively
as the “Parties”. The Canadian Debtors, the US Debtors, the EMEA Debtors, the
EMEA Liquidation Debtors, NNSA, the EMEA NFEs, and the Non-Filed Entities are
referred to herein each as a “Nortel Party” and collectively as “Nortel” or the
“Nortel Parties”. The Joint Administrators and the Joint Liquidators, in their
respective personal capacities, shall be party to this Agreement as provided in
Sections 8.5 and 8.6 respectively and solely for the purpose of obtaining the
benefit of the provisions of this Agreement expressed to be conferred on or
given to them and references to the Parties shall be construed accordingly.

RECITALS:

WHEREAS, on January 14, 2009 (the “Filing Date”), the Canadian Debtors commenced
creditor protection proceedings before the Ontario Superior Court of Justice
(Commercial List) (the “Canadian Court”) under the Companies’ Creditors
Arrangement Act (Canada), in connection with which Ernst & Young Inc. was
appointed as Monitor (the “Canadian Proceedings”); and

WHEREAS, on the Filing Date, the US Debtors (other than Nortel Networks (CALA)
Inc., whose filing date was July 14, 2009) filed petitions in the United States
Bankruptcy Court for the District of Delaware (the “US Court” and, together with
the Canadian Court, the “Courts”) under chapter 11 of title 11 of the United
States Code, (the “US Proceedings”) and the official committee of unsecured
creditors (the “Creditors’ Committee”) was appointed in such proceedings by the
US Court on January 22, 2009; and

WHEREAS, on the Filing Date, NNUK, NNIR, NNSA and the other EMEA Debtors
commenced administration proceedings before the High Court of Justice in London,
England, represented by individuals from Ernst & Young LLP, and, in the case of
NNIR only, Ernst & Young Chartered Accountants, serving as administrators in
such proceedings; and

 

2



--------------------------------------------------------------------------------

WHEREAS, on April 28, 2010, NNNIR commenced a members’ voluntary liquidation
with individuals from Ernst & Young LLP serving as liquidators in such
liquidation; and

WHEREAS, on July 29, 2011, NNOCL commenced a creditors’ voluntary liquidation
with individuals from Ernst & Young LLP serving as liquidators in such
liquidation; and

WHEREAS, while the administration proceedings in respect of NNSA under the
United Kingdom Insolvency Act 1986 are continuing, subsequent to the Filing
Date, NNSA commenced secondary insolvency proceedings within the meaning of
Article 27 of the European Union’s Council Regulation (EC) No 1346/2000 on
Insolvency Proceedings in the Republic of France pursuant to which the NNSA
Office Holder and Maître Franck Michel were appointed by the Versailles
Commercial Court (Docket No. 2009P00492) for NNSA (the “NNSA Secondary
Proceedings”); and

WHEREAS, as of the date hereof, the Non-Filed Entities and the EMEA NFEs are not
subject to any insolvency, bankruptcy or other creditor protection proceedings;
and

WHEREAS, subsequent to the Filing Date, Nortel, in consultation with its various
creditor constituencies, determined to divest its various businesses and assets
to third party buyers (each such sale as listed on Schedule 7 hereof, a “Global
Sale”); and

WHEREAS the Global Sales have now been completed and the net proceeds (the “Sale
Proceeds”) of the Global Sales have been or will be deposited into various
escrow accounts pursuant to various escrow agreements (the “Global Sales Escrow
Agreements”) executed in connection with the Global Sales; and

WHEREAS certain of the Non-Filed Entities and the EMEA NFEs are “Sellers” under
the various Global Sales and “Depositors” under certain of the Global Sales
Escrow Agreements, as listed on Schedule 8 attached hereto, (the “Escrow
Agreements”, and the related escrow accounts the “Escrow Accounts”); and

WHEREAS various of the Parties, together with certain creditor constituencies,
have entered into negotiations with respect to the resolution of the allocation
of Sale Proceeds among the Sellers; and

WHEREAS pursuant to various settlements, all applicable escrow agreements have
been amended to remove all references to each of o.o.o. Nortel Networks, Nortel
Networks Israel (Sales and Marketing) Limited and Nortel Communications Holdings
(1997) Ltd. as Depositors, such that none of those entities shall have any
further rights or obligations under such escrow agreements and/or the rights and
obligations of those entities under such Escrow Agreements have been assigned to
certain of the Parties; and

WHEREAS pursuant to an order of the Canadian Court and the US Court, any term or
condition of the MEN Distribution Escrow Agreement entered into as of March 19,
2010 that explicitly or implicitly requires the consent or participation of
Nortel Networks de Colombia S.A. is now forever deemed not to require such
consent or participation; and

 

3



--------------------------------------------------------------------------------

WHEREAS the Parties wish to agree upon the aggregate allocation of Sale Proceeds
attributable to the Non-Filed Entities on the terms and conditions set out
herein and resolve certain other issues outstanding among them; and

WHEREAS the Parties further wish to settle and resolve various amounts and
balances in respect of outstanding amounts owing among the Non-Filed Entities,
inter se, or between a Non-Filed Entity and any other Nortel Party;

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH IS HEREBY ACKNOWLEDGED, THE PARTIES HEREBY AGREE AS FOLLOWS:

ARTICLE I — ALLOCATION OF SALE PROCEEDS

 

1.1 Allocation to the Non-Filed Entities

 

  (a) In full and final settlement of the claims of the Non-Filed Entities to
the allocation of any Sale Proceeds, each of the Non-Filed Entities shall be
entitled to an allocation of the Sale Proceeds in the amounts set forth on
Appendix A attached hereto (each, a “Settlement Share”), which amounts for all
the Non-Filed Entities aggregate to US$44,900,000 (the “Settlement Amount”). The
Settlement Amount shall be drawn from the various Escrow Accounts as indicated
on Appendix A.

 

1.2 Each Party acknowledges and agrees that, upon the Escrow Release Trigger
Date (as defined below):

 

  (a) JPMorgan Chase Bank, N.A., in its capacity as the distribution agent for
the Escrow Accounts and the Intermediate Distribution Account (as defined below)
(the “Escrow Agent”), will be authorized and directed by the applicable
Depositors and the Estate Fiduciaries (as defined in the Escrow Agreements) (the
Depositors and the Estate Fiduciaries collectively, the “Escrow Parties”) to
(i) establish a non-interest bearing intermediate distribution account (the
“Intermediate Distribution Account”), (ii) withdraw the Settlement Amount from
the Escrow Accounts in accordance with Appendix A and deposit it in the
Intermediate Distribution Account, and (iii) disburse the Settlement Amount from
the Intermediate Distribution Account to the Non-Filed Entities and those other
Nortel Parties receiving Net Cash Balance Payments (as defined below) (each such
entity, an “Intercompany Creditor” and, collectively with the Non-Filed Entities
receiving distributions hereunder, the “Settlement Payment Parties”) in the
amounts indicated on Appendix B attached hereto (each amount to be transmitted
to a Settlement Payment Party, as may be adjusted in accordance with Section 3.5
hereof, an “Aggregate Settlement Share”), which disbursements shall, in the case
of those made to Intercompany Creditors, satisfy the Net Cash Balance Payments.

 

4



--------------------------------------------------------------------------------

  (b) Each Party acknowledges and agrees that withdrawals by the Escrow Agent
from the Escrow Accounts and the transmission by the Escrow Agent of the
Aggregate Settlement Shares shall be made in accordance with the Escrow Release
Instructions described in Sections 6.2 and 6.3 hereof.

 

  (c) Upon transmission by the Escrow Agent of all Aggregate Settlement Shares
to each of the relevant Settlement Payment Parties (the date of such
transmission, the “Escrow Release Effective Date”), the Escrow Agent shall have
no further obligation or liability to the Parties for the allocation or division
of the Settlement Amount among the Nortel Parties.

ARTICLE II — FULL AND FINAL SETTLEMENT

 

2.1

The Parties hereby acknowledge and agree that Appendix C-1 hereto lists both the
pre-filing and post-filing intercompany payables and receivables among the
Non-Filed Entities, inter se, and between a Non-Filed Entity and any other
Nortel Party, as of September 30, 2011. The Parties further acknowledge and
agree that, upon the Escrow Release Effective Date, (a) the pre-filing amounts
set out in Appendix C-1 under the heading “Net pre-filing balance as at
September 30, 2011”, are deemed partially or wholly satisfied to the extent paid
through Net Cash Balance Payments as set forth on Appendix C-1, or to the extent
otherwise paid under this Agreement; (b) the pre-filing amounts set out in
Appendix C-1 under the heading “Remaining Pre-filing balance”, as such amounts
may have been reduced by payments made after September 30, 2011, including,
without limitation, the payments specified on Appendix C-2 hereto, shall
supersede (i) any amounts reflected in the schedules filed by the US Debtors in
the US Proceedings with respect to pre-filing amounts owed to any Non-Filed
Entity, (ii) any proofs of claim relating to a pre-filing Claim (as defined
below) that have been or could have been filed by or on behalf of the Non-Filed
Entities or any of their predecessors, successors and assigns, each in such
capacities, in the US Proceedings, (iii) any assertion or allegation of a
pre-filing Claim which any of the Non-Filed Entities or any of their
predecessors, successors, and assigns, each in such capacities, may have against
the Canadian Debtors whether filed pursuant to the Canadian Debtors’ various
claims procedures or otherwise, (iv) any assertion or allegation of a pre-filing
Claim which any of the Non-Filed Entities or any of their predecessors,
successors, and assigns, each in such capacities, may have against the EMEA
Debtors whether filed pursuant to the EMEA Debtors’ informal claims procedure or
otherwise which could be the subject of a proof of claim in the administration
or any subsequent insolvency process of the EMEA Debtors, and (v) any assertion
or allegation of a pre-filing Claim which any of the Non-Filed Entities or any
of their predecessors, successors, and assigns, each in such capacities, may
have against NNSA in the administration proceedings whether filed pursuant to
the EMEA Debtors’ informal claims procedure or otherwise which could be the
subject of a proof of claim in the administration or any subsequent insolvency
process of NNSA, provided that any pre-filing Claim that has been or could have
been filed by or on behalf of the Non-Filed Entities or any of their
predecessors, successors, and assigns

 

5



--------------------------------------------------------------------------------

  in the NNSA Secondary Proceedings shall not be affected by this Agreement and
shall only be admitted for proof in the NNSA Secondary Proceedings in the amount
accepted by the NNSA Office Holder in the formal proof of debt process in the
NNSA Secondary Proceedings (the “NNSA Proof Process”) (as such amount may be
adjusted in accordance with the applicable French law) and not to the extent any
such pre-filing Claim has been rejected or disallowed or not previously filed or
declared in such proceedings; (c) the post-filing amounts set out in Appendix
C-1 under the heading “Net post-filing position as at September 30, 2011”, as
such amounts may have been reduced by payments made after September 30, 2011,
including, without limitation, the payments specified on Appendix C-2 hereto,
shall supersede (i) any proofs of claim relating to a post-filing Claim arising
prior to September 30, 2011 that have been or could have been filed by or on
behalf of the Non-Filed Entities or any of their predecessors, successors and
assigns, each in such capacities, in the US Proceedings, (ii) any assertion or
allegation of a post-filing Claim arising prior to September 30, 2011 which any
of the Non-Filed Entities or any of their predecessors, successors and assigns,
each in such capacities, may have against the Canadian Debtors whether filed
pursuant to the Canadian Debtors’ various claims procedures or otherwise,
(iii) any assertion or allegation of a post-filing Claim arising prior to
September 30, 2011 which any of the Non-Filed Entities or any of their
predecessors, successors and assigns, each in such capacities, may have against
the EMEA Debtors whether filed pursuant to the EMEA Debtors’ informal claims
procedure or otherwise which could be the subject of a proof of claim in the
administration or any subsequent insolvency process of the EMEA Debtors and
(iv) any assertion or allegation of a post-filing Claim arising prior to
September 30, 2011 which any of the Non-Filed Entities or any of their
predecessors, successors and assigns, each in such capacities, may have against
NNSA in the administration proceeding whether filed pursuant to the EMEA
Debtors’ informal claims procedure or otherwise which could be the subject of a
proof of claim in the administration or any subsequent insolvency process of
NNSA, provided that any post-filing Claim that has been or could have been filed
by or on behalf of the Non-Filed Entities or any of their predecessors,
successors, and assigns in the NNSA Secondary Proceedings shall not be affected
by this Agreement and shall only be admitted for proof in the NNSA Secondary
Proceedings in the amount accepted by the NNSA Office Holder in the NNSA Proof
Process (as such amount may be adjusted in accordance with applicable French
law) and not to the extent any such post-filing Claim has been rejected or
disallowed or not previously filed or declared in such proceedings; (d) that all
such schedules, proofs of claim and allegations or assertions of such pre-filing
and post-filing Claims are hereby (i) deemed amended such that they are
superseded by the amounts set forth on Appendix C-1 under the headings
“Remaining pre-filing balance” and “Net post-filing position as at September 30,
2011”, as the case may be, which shall be the only amounts owed by the US
Debtors, the Canadian Debtors, the EMEA Debtors or NNSA to the Non-Filed
Entities with respect to such Claims, and (ii) deemed (as so amended) approved,
agreed, allowed or admitted (as applicable) in the amounts set forth on Appendix
C-1, and otherwise deemed disallowed or rejected, provided, however, in each
case, as such amounts on Appendix C-1 are subject to reduction by payments made
after September 30, 2011 including, without limitation, the payments specified
on Appendix C-2, provided, further, however, in each case, that such pre-filing
and post-filing Claims that

 

6



--------------------------------------------------------------------------------

  have been or could have been filed by or on behalf of the Non-Filed Entities
or any of their predecessors, successors, and assigns in the NNSA Secondary
Proceedings shall not be affected by this Agreement and shall only be admitted
for proof in the NNSA Secondary Proceedings in the amount accepted by the NNSA
Office Holder in the NNSA Proof Process (as such amount may be adjusted in
accordance with applicable French law) and not to the extent any such
post-filing Claim has been rejected or disallowed or not previously filed or
declared in such proceedings, and provided, further, that nothing in this
Section 2.1 is intended to waive or release any Surviving Obligation (as defined
below) or the US Estate Carve-Out (as defined below); and (e) that none of the
Canadian Debtors, EMEA Debtors, US Debtors or other Nortel Parties will make,
join or support in any objection to or rejection of all or any portion of the
pre-filing and post-filing Claims in the amounts set forth on Appendix C-1 or
make, propose, file or support any plan, scheme of arrangement, or other
arrangement, appeal, application, or request for relief in any court that is
inconsistent with this Agreement.

 

2.2 In consideration of the obligations, covenants and rights of the Parties set
forth in this Agreement, the Parties hereby agree that, upon transmission by the
Escrow Agent of all Aggregate Settlement Shares to each of the relevant
Settlement Payment Parties, this Agreement shall constitute a full and final
settlement of any and all Claims (a) by the Non-Filed Entities as against the
Releasees (as defined below) and (b) by each of the Parties to this Agreement as
against the NFE Releasees (as defined below) in each case, up to the date of
this Agreement, except for (i) the pre-filing amounts set forth on Appendix C-1
under the heading “Remaining pre-filing balance”, as such amounts may have been
reduced by payments made after September 30, 2011, including, without
limitation, the payments specified on Appendix C-2 hereto, which for the
avoidance of doubt constitutes only a partial and non-exhaustive listing of such
payments (the “Remaining Balances”); (ii) the post-filing amounts set forth on
Appendix C-1 under the heading “Net post-filing position as at September 30,
2011”, as such amounts may have been reduced by payments made after
September 30, 2011, including, without limitation, the payments specified on
Appendix C-2 hereto, which for the avoidance of doubt constitutes only a partial
and non-exhaustive listing of such payments, or increased by obligations arising
in the ordinary course of business through the trading of goods or the provision
of services occurring on or after October 1, 2011; (iii) obligations set forth
on Appendix C-3; (iv) obligations arising under the APAC Restructuring Agreement
(as defined below) as amended hereby; and (v) obligations arising under this
Agreement ((i) through (v), collectively, the “Surviving Obligations”) and
subject to the US Estate Carve-Out (as defined below).

ARTICLE III — APAC RESTRUCTURING AGREEMENT

AMENDMENTS AND RELATED MATTERS

 

3.1 Each Party hereto that is also a “Party” to the Asia Restructuring Agreement
dated as of November 5, 2009 (the “APAC Restructuring Agreement”) among the
Canadian Debtors, the US Debtors, the EMEA Debtors, NNSA, and the APAC Entities
signatory thereto (collectively, the “APAC Restructuring Agreement Parties”)
acknowledges and agrees that the APAC Restructuring Agreement shall remain in
full force and effect following the consummation of the transactions
contemplated herein, except as expressly amended by this Agreement.

 

7



--------------------------------------------------------------------------------

3.2 Upon transmission by the Escrow Agent of all Aggregate Settlement Shares to
each of the relevant Settlement Payment Parties, the APAC Restructuring
Agreement Parties acknowledge and agree that the APAC Debtors (as defined in the
APAC Restructuring Agreement, the “APAC Debtors”) have, to date, fully satisfied
their obligations under Sections 10 and 11 of the APAC Restructuring Agreement
and that (i) such APAC Debtors shall have no further obligations under Sections
10 and 11 of the APAC Restructuring Agreement, (ii) the obligations of such APAC
Debtors to provide security interests in Collateral (as defined in the APAC
Restructuring Agreement) in accordance with Section 13(c) of the APAC
Restructuring Agreement shall be terminated and be of no further force and
effect and (iii) (v) the Collateral Agency Agreement by and between the APAC
Restructuring Agreement Parties, dated as of December 24, 2009, (w) the Security
Agreement by and between certain APAC Entities and NNI, as Collateral Agent,
dated as of December 24, 2009, (x) the Debenture by and between Nortel Networks
(Asia) Limited as “Chargor” and NNI as “Chargee”, dated as of December 24, 2009,
(y) the Debenture by and between Nortel Networks Singapore Pte Ltd as “Chargor”
and NNI as “Chargee”, dated as of December 24, 2009, and (z) the General
Security Deed by and between Nortel Networks New Zealand Limited and NNI as
Secured Party, dated as of December 24, 2009, shall in each case be terminated
and be of no further force and effect, and any and all security interests or
liens on Collateral (as defined in the APAC Restructuring Agreement) pledged or
granted thereunder shall be released. In connection with the foregoing, the APAC
Restructuring Agreement Parties agree to execute such documents and instruments
as may be reasonably requested by any such APAC Debtor for the purpose of
releasing or evidencing the termination of any security interest imposed on the
assets of such APAC Debtor in accordance with Section 13(c) of the APAC
Restructuring Agreement.

 

3.3 Each APAC Restructuring Agreement Party acknowledges and agrees that all
payments as set forth under the heading “4th Estate Settlement Net Cash Balance
Payments” on Appendix C-1 and as effected through Section 1.2(a) hereof, as may
be adjusted in accordance with Section 3.5 hereof (such payments, collectively,
the “Net Cash Balance Payments”), made by an APAC Debtor represents payment of
Net Cash Balances (as defined in the APAC Restructuring Agreement) on account of
Subsequent Payment Amounts (as defined in the APAC Restructuring Agreement) in
accordance with the APAC Restructuring Agreement. Each APAC Restructuring
Agreement Party acknowledges and agrees that the intercompany balances
outstanding as of September 30, 2011 and the amounts of such Net Cash Balance
Payments with respect to each APAC Restructuring Agreement Party are as set
forth on Appendix C-1. Each APAC Restructuring Agreement Party also acknowledges
and agrees that, upon receipt of the Net Cash Balance Payments, the Remaining
Balances related to such APAC Debtor are the outstanding balances of Pre-Filing
Intercompany Debt (as defined in the APAC Restructuring Agreement).

 

3.4

Each APAC Restructuring Agreement Party acknowledges and agrees that execution
of this Agreement (or with respect to the Bondholder Group (as hereinafter
defined), the

 

8



--------------------------------------------------------------------------------

  delivery of a consent thereto) shall constitute prior written consent of the
APAC Restructuring Agreement Parties, the Monitor, the Creditors’ Committee, the
Bondholder Group and the Joint Administrators to the APAC Restructuring
Agreement Parties’ entry into this Agreement, the performance of their
obligations hereunder and all payments made and actions taken in accordance
herewith.

 

3.5 Post-Execution Claims against APAC Debtors

 

  (a) In the event that any APAC Debtor (a “Designated APAC Debtor”) making a
Net Cash Balance Payment becomes aware of a claim after the date hereof but
prior to the Effective Date (each such claim, a “Post-Execution Claim” and,
collectively, the “Post-Execution Claims”) and (i) such Designated APAC Debtor
had no knowledge of such claim prior to the date hereof, (ii) the Board of
Directors of such Designated APAC Debtor determines in good faith that such
Post-Execution Claim, either individually or in the aggregate with other
Post-Execution Claims of such APAC Debtor, could give rise to a liability
greater than the lesser of (x) US$1,000,000 and (y) ten percent (10%) of the
working capital requirement reserve of such APAC Debtor as set out in the
December 16, 2011 Restructuring Manager’s Report, and (iii) the Board of
Directors of the Designated APAC Debtor determines in good faith that a
reduction of the Net Cash Balance Payment (the amount of such reduction being
the “Reduction Amount”) to be paid by the Designated APAC Debtor to its
Intercompany Creditors hereunder (each an “Affected Creditor”) is necessary to
adequately reserve for such Post-Execution Claim(s), such Designated APAC Debtor
shall (x) promptly, and in no event later than the Effective Date, provide
written notice of such Post-Execution Claim to each Party, including sufficient
detail regarding the nature of the Post-Execution Claim for each Party to
understand the basis for the need to reserve additional funds and the quantum of
the Reduction Amount and (y) use commercially reasonable efforts to mitigate the
Post-Execution Claim and reduce the Reduction Amount.

 

  (b)

Upon the delivery of such notice, the Parties agree that (i) the Reduction
Amount shall not be transmitted to any Affected Creditor but shall instead be
transmitted to such Designated APAC Debtor and (ii) Appendix B and Appendix C-1
hereto shall be amended to reflect the changes resulting from the preceding
clause (i), including (x) the decrease in the Net Cash Balance Payments by the
Designated APAC Debtor to its Affected Creditors and any resulting decreases
(each, an “Echo Decrease”) in Net Cash Balance Payments payable by an Affected
Creditor that is also an APAC Debtor (an “Affected Creditor APAC Debtor”) to its
Intercompany Creditors (an “Echo Affected Creditor” and, with the Affected
Creditors, the “Affected Intercompany Creditors”), (y) the increase in the
Remaining Balances owing by the Designated APAC Debtor or the Affected Creditor
APAC Debtor to their respective Affected Intercompany Creditors (such increased
Remaining Balances to be governed by the provisions of the APAC Restructuring
Agreement, as amended hereby) and (z) the decrease in the Aggregate Settlement
Share payable to an Affected Intercompany Creditor; provided that, to the extent
any Post-Execution Claim is mitigated in whole or in

 

9



--------------------------------------------------------------------------------

  part, the mitigation amounts shall be included in the Designated APAC Debtor’s
next subsequent calculation of its Net Cash Balance and shall be treated in
accordance with the provisions of the APAC Restructuring Agreement; provided,
further, that any Affected Intercompany Creditor which has its Aggregate
Settlement Share reduced pursuant to this Section 3.5 by an amount that is equal
to or greater than the greater of (x) $1,000,000 and (y) twenty percent (20%) of
such Affected Intercompany Creditor’s initial Aggregate Settlement Share shall
have the right to terminate this Agreement prior to the Escrow Release Effective
Date by providing written notice to each of the other Parties hereto, whereupon
this Agreement shall terminate and each Party shall have no further rights or
obligations hereunder. The Parties agree that the reduction in Net Cash Balance
Payments resulting from any Reduction Amount or Echo Decrease shall be borne by
the respective Affected Intercompany Creditors of such Designated APAC Debtor or
Affected Creditor APAC Debtor on a pro rata basis based on each such Affected
Intercompany Creditor’s share of the total Net Cash Balance Payments to be made
by the applicable Designated APAC Debtor or Affected Creditor APAC Debtor, with
each Affected Intercompany Creditor’s Aggregate Settlement Share being reduced
accordingly.

ARTICLE IV — RELEASES

 

4.1 Release

 

  (a)

Upon transmission by the Escrow Agent of all Aggregate Settlement Shares to each
of the relevant Settlement Payment Parties, each of the Non-Filed Entities
releases each of the other Parties to this Agreement and each of their
respective directors, officers, employees, agents, attorneys, advisors,
predecessors, successors and assigns (collectively, the “Releasees”) from
(x) any and all claims, rights, debts, defenses, demands, liabilities,
obligations, damages, actions, suits, causes of action, and setoffs, whether
known or unknown, suspected or unsuspected, accrued or unaccrued, matured or
unmatured, past or present, fixed or contingent, liquidated or unliquidated,
whether sounding in contract, tort or otherwise (collectively, “Claims”), that
such Non-Filed Entity now has, had, or may have against any of the Releasees up
to the date of this Agreement other than the Surviving Obligations, including,
without limitation, (i) in respect of Sale Proceeds, (ii) in respect of proceeds
of sale arising from any other divestiture of assets by or on behalf of a Nortel
Party or any of its affiliates including, without limitation, the transactions
identified on Schedule 9 hereto; (iii) obligations arising under that certain
CDMA/LTE China Side Agreement entered into as of November 2, 2009 by and between
Nortel Networks (China) Limited, NNL and NNI, and (iv) obligations arising under
that certain Offer in connection with the payment of certain Sale Proceeds to
Nortel Networks de Argentina S.A., dated as of March 19, 2010, and (y) any and
all Claims in respect of any proceeds of sale of any future divestiture of
assets by or on behalf of a Nortel Party or any of its affiliates other than
those in which such Non-Filed Entity participates (collectively, the “Released
Claims”) and agrees that it shall not allege, file or

 

10



--------------------------------------------------------------------------------

  otherwise assert any Released Claim against the Releasees or the Escrow Agent,
or any of them, including in respect of an entitlement to or the allocation of
Sale Proceeds or any other proceeds of sale in connection with any other
divestiture of assets by or on behalf of a Nortel Party or any of its affiliates
that has occurred or that may occur, or allege, file or otherwise assert a Claim
against either the Releasees or any person which could result in a claim over or
right of contribution or indemnity against any of the Releasees in respect of
the Released Claims or that could otherwise impact upon a Releasee’s entitlement
to or the allocation of Sale Proceeds or any other proceeds of sale in
connection with any other divestiture of assets by or on behalf of a Nortel
Party or any of its affiliates that has occurred or that may occur; provided,
however, that notwithstanding the foregoing, each of Nortel Networks Kabushiki
Kaisha, Nortel Technology Excellence Centre Private Ltd., Nortel Networks de
Guatemala, Ltda. and Nortel Trinidad and Tobago Limited (each a “NFE US
Subsidiary”, and collectively the “NFE US Subsidiaries”) does not hereby release
any Claims against any US Debtor other than (i) Claims in respect of Sale
Proceeds, (ii) Claims in respect of any other proceeds of sale in connection
with any other divestiture of assets by or on behalf of a Nortel Party or any of
its affiliates and (iii) Claims which could otherwise impact a US Debtor’s
entitlement to or the allocation of Sale Proceeds or any other proceeds of sale
in connection with any other divestiture of assets by or on behalf of a Nortel
Party or any of its affiliates (such retained Claims, the “NFE US Subsidiary
Carve-out”). Upon transmission by the Escrow Agent of all Aggregate Settlement
Shares to each of the relevant Settlement Payment Parties, each of the Non-Filed
Entities agrees that it shall be prohibited from participating in any court
proceeding, mediation, arbitration or other proceeding or discussion to resolve
the allocation of Sale Proceeds or any other proceeds of sale in connection with
any other divestiture of assets by or on behalf of a Nortel Party or any of its
affiliates that has occurred or that may occur.

 

  (b)

Upon transmission by the Escrow Agent of all Aggregate Settlement Shares to each
of the relevant Settlement Payment Parties, each of the Parties to this
Agreement releases each of the Non-Filed Entities and each of their respective
directors, officers, employees, agents, attorneys, advisors, predecessors,
successors and assigns (the “NFE Releasees”) from any and all Claims that such
Party now has, had or may have had against any of the NFE Releasees up to the
date of this Agreement other than the Surviving Obligations, including, without
limitation, (i) in respect of Sale Proceeds, (ii) obligations arising under that
certain CDMA/LTE China Side Agreement entered into as of November 2, 2009 by and
between Nortel Networks (China) Limited, NNL and NNI, and (iii) obligations
arising under that certain Offer in connection with the payment of certain Sale
Proceeds to Nortel Networks de Argentina S.A., dated as of March 19, 2010;
provided, however, that notwithstanding the foregoing, each of the US Debtors
does not hereby release any Claims against any NFE US Subsidiary other than
Claims in respect of Sale Proceeds (such retained Claims, the “US Debtor
Carve-out”, and together with the NFE US Subsidiary Carve-out, the “US Estate
Carve-out”). For the avoidance of doubt, the release provided in this
Section 4.1(b) shall not impact the rights of the Parties against those
Non-Filed Entities of

 

11



--------------------------------------------------------------------------------

  which they are a holder of shares, stock, or other equity interests to the
extent arising from the holding of such shares, stock or other equity interests
in a Non-Filed Entity.

 

  (c) For the avoidance of doubt, nothing in this Agreement constitutes a waiver
of the Canadian Debtors’, the US Debtors’, the EMEA Debtors’, NNSA’s, the EMEA
Liquidation Debtors’, the EMEA NFEs’, the Joint Administrators’ (as joint
administrators of the EMEA Debtors and NNSA), the Joint Liquidators’ or the NNSA
Office Holder’s right to pursue, allege, file or otherwise assert any and all
Claims that such Party now has, had or may have had against any Party other than
the NFE Releasees, including any claims in which the NFE Releasees may be or
have been jointly, severally or concurrently liable with another Party, nor
shall it constitute a waiver of any Party’s right to defend, disallow or dispute
any such Claims.

 

4.2 Notwithstanding anything to the contrary in this Agreement, each of the
Non-Filed Entities covenants and agrees, if requested to do so, to enter into
any license termination agreement with respect to the licenses and rights
granted by other Nortel Parties for no further consideration; provided that,
such Non-Filed Entity shall, in exchange for such license termination, receive a
sublicense from the relevant Nortel Party that provides reasonably equivalent
rights to the terminated licenses and rights.

ARTICLE V — REPRESENTATIONS AND WARRANTIES

 

5.1 Representations and Warranties of the Parties

Subject to satisfaction of the Conditions (as defined below), each Party (but
not, for the avoidance of doubt, the Joint Administrators, the Joint Liquidators
or the NNSA Office Holder in their personal capacities) hereby severally
represents and warrants to each other that, as of the date hereof:

 

  (a) it has the power and authority to enter into this Agreement and to carry
out its obligations hereunder;

 

  (b) the execution of this Agreement, and the consummation of the transactions
contemplated herein, have been authorized by all necessary approvals, and no
other act or proceeding on its part is necessary to authorize the execution of
this Agreement; and

 

  (c) this Agreement has been duly executed by it and constitutes a legal, valid
and binding obligation of such Party that is enforceable against it under all
applicable laws and regulations.

 

5.2 Representations and Warranties of the APAC Restructuring Agreement Parties

 

  (a)

Each of the APAC Restructuring Agreement Parties (but not, for the avoidance of
doubt, the Joint Administrators, the Joint Liquidators or the NNSA Office Holder

 

12



--------------------------------------------------------------------------------

  in their personal capacities) severally represents and warrants to each other
and to the other Parties that, upon approval by the Canadian Court and the US
Court, this Agreement will have been approved in accordance with the terms of
the APAC Restructuring Agreement, and the APAC Restructuring Agreement Parties’
execution of this Agreement and the performance of their obligations hereunder
will not constitute a violation of any of the provisions of the APAC
Restructuring Agreement.

 

5.3 Representations and Warranties of the APAC Debtors

 

  (a) Each of the APAC Debtors severally represents and warrants to the APAC
Restructuring Agreement Parties that the Net Cash Balance Payments made by it
hereunder are payments of Net Cash Balances for the purposes of the APAC
Restructuring Agreement.

 

  (b) Each of the APAC Debtors severally represents and warrants to each other
and to the other Parties that, as of the date hereof, each Net Cash Balance
Payment made by it hereunder as described on Appendix C-1 does not violate any
foreign exchange control or other regulation, statute, rule or legal limitation
applicable to the making of such Net Cash Balance Payment.

ARTICLE VI — COVENANTS TO EXECUTE ESCROW

AMENDMENTS AND RELEASE INSTRUCTIONS

 

6.1 Each of the Escrow Parties, the NNSA Office Holder, the Joint Administrators
(acting on behalf of the EMEA Debtors and NNSA (as applicable)) and the Joint
Liquidators (acting on behalf of the EMEA Liquidation Debtors (as applicable))
covenants and agrees to execute and deliver, no later than ten Business Days
after the Effective Date (as defined below), an amendment, substantially in the
form attached hereto as Appendix E, to each Escrow Agreement as necessary to
remove all references to each of the Non-Filed Entities as a Depositor (as such
term is defined in such Escrow Agreements) or otherwise, such that upon
transmission by the Escrow Agent of all Aggregate Settlement Shares to each of
the relevant Settlement Payment Parties none of the Non-Filed Entities shall
have any further rights or obligations under such Escrow Agreement (the “Escrow
Amendments”), and that any term or condition of an Escrow Agreement that
explicitly or implicitly requires the consent or participation of a Non-Filed
Entity shall be forever deemed not to require such consent or participation. For
the avoidance of doubt, the Parties agree that the Escrow Agent is authorized to
take all acts requiring the unanimous direction of the Depositors under the
Escrow Agreements without the consent or participation of the Non-Filed
Entities.

 

6.2 Each of the Escrow Parties covenants and agrees, no later than ten Business
Days after the Effective Date, to execute and deliver to the Escrow Agent an
escrow release instruction (each an “Escrow Account Release Instruction”), the
form of which is attached hereto as Appendix F, directing the Escrow Agent to
withdraw the Settlement Amount from each Escrow Account relating to each Escrow
Agreement to which it is a party and for the Escrow Agent to deposit the
Settlement Amount in the Intermediate Distribution Account.

 

13



--------------------------------------------------------------------------------

6.3 Each of the Escrow Parties covenants and agrees, no later than ten Business
Days after the Effective Date, to execute and deliver to the Escrow Agent an
escrow release instruction (the “Intermediate Distribution Account Release
Instruction” and together with the Escrow Account Release Instructions, the
“Escrow Release Instructions”), the form of which is attached hereto as Appendix
G, directing the Escrow Agent to transmit the Aggregate Settlement Share from
the Intermediate Distribution Account to the Settlement Payment Parties in
accordance with Appendix B attached hereto (the date on which all obligations of
each of the specified Parties under Sections 6.1, 6.2 and 6.3 have been
satisfied, the “Escrow Release Trigger Date”).

 

6.4 Without limiting those obligations in Sections 6.1, 6.2, and 6.3, each of
the Parties covenants and agrees to use commercially reasonable efforts to
effect the outcomes described in Sections 6.1, 6.2, and 6.3 above including,
without limitation, promptly executing and delivering any further documentation
that may be required by the Escrow Agent.

 

6.5 For the purpose of this Article VI, “Business Day” shall mean a day that is
not a Saturday, Sunday or national public holiday in Canada, the United States
or any part of the United Kingdom

ARTICLE VII — CONDITIONS TO EFFECTIVENESS

 

7.1 Court Approval and Delivery of Release

 

  (a) No provision of this Agreement except the provisions of this Article VII
and Article VIII shall be effective until the satisfaction of all of the
following conditions in this Section 7.1(a) (each, a “Condition” and
collectively, the “Conditions”, and the date of the satisfaction of all
Conditions, the “Effective Date”):

 

  (i) the Canadian Court shall have granted an order approving the entirety of
this Agreement and all provisions hereof including, without limitation, the
amendments to the APAC Restructuring Agreement contemplated herein, and such
order shall have become final and non-appealable;

 

  (ii) the US Court shall have granted an order approving the entirety of this
Agreement and all provisions hereof including, without limitation, the
amendments to the APAC Restructuring Agreement contemplated herein, and such
order shall have become final and non-appealable; and

 

  (iii) Nortel Networks del Paraguay S.A. shall have executed and delivered
(i) the Full and Final Acknowledgement and Release (Paraguay) to the Nortel
Parties, the form of which is attached hereto as Appendix H and (ii) its
signature pages to the Escrow Amendment, the Escrow Account Release Instructions
for the Escrow Account of which it is a Depositor and the Intermediate
Distribution Account Release Instruction.

 

14



--------------------------------------------------------------------------------

  (b) The Canadian Debtors and the US Debtors (as applicable) shall:

 

  (i) use commercially reasonable efforts to satisfy the Conditions set forth in
Sections 7.1(a)(i) and 7.1(a)(ii) above in their respective Courts as soon as
possible, taking into account the availability of the respective Courts to
address the matters set forth in this Agreement; and

 

  (ii) keep all other Parties and counsel and financial advisors to the ad hoc
committee of bondholders (the “Bondholder Group”) reasonably apprised of the
progress of the satisfaction of the Conditions and provide such other
information regarding the satisfaction of the Conditions as reasonably requested
by other Parties.

 

  (c) Each Party hereto shall not oppose the reasonable participation of any
other Party or the Bondholder Group in connection with any proceedings in any
Court related to the satisfaction of the Conditions to the extent such entity
does not already have standing.

ARTICLE VIII — MISCELLANEOUS

 

8.1 Reservation of Rights

 

  (a) The Parties hereby acknowledge and agree that they are entering into this
Agreement for settlement purposes only and nothing herein or the actions taken
as a result hereof shall constitute an acknowledgment or admission as to the
correct methodology for determining allocation of the Sale Proceeds of a
particular Global Sale or the proceeds of any other transaction, including,
without limitation, the sale of assets, business or intellectual property, that
could be subject to allocation among any of the Parties or their affiliates, and
shall not constitute an amendment, modification or waiver of rights of any Party
(other than by or with respect to the Non-Filed Entities) or bar, prohibit,
terminate or in any way hinder or enhance the rights of the Parties to this
Agreement (other than by or with respect to the Non-Filed Entities) to present
any arguments, methodologies, legal or factual theories in support of a proposed
allocation of the Sale Proceeds or the proceeds of any other transaction,
including, without limitation, the sale of assets, business or intellectual
property, that could be subject to allocation amongst any of the Parties or
their affiliates, and such presentation shall not, or otherwise be deemed to,
constitute in any way a violation of a Party’s rights under any existing
agreement. The Parties agree that no Party shall use as evidence, or otherwise
rely upon, this Agreement or any part hereof (including, without limitation, the
amount and/or payment of the Settlement Amount or a Party’s Settlement Share) in
any way to support its right to a particular allocation of the Sale Proceeds or
any other sale proceeds.

 

15



--------------------------------------------------------------------------------

  (b) The Parties hereby acknowledge and agree that, in the event the Escrow
Release Effective Date does not occur or the Agreement is terminated pursuant to
Section 3.5, nothing in this Agreement, including without limitation the
provisions of Section 2.1 hereof, shall constitute an acknowledgment, admission,
amendment, modification or waiver of claims governed by this Agreement or any
other rights or obligations of the Parties.

 

8.2 Governing Law and Jurisdiction

 

  (a) This Agreement shall be governed exclusively by the laws of the State of
New York without regard to the rules of conflict of laws of the State of New
York or any other jurisdiction.

 

  (b) To the fullest extent permitted by applicable law, each Party (i) agrees
to submit to the jurisdiction of the US and Canadian Courts (including for
purposes of a joint hearing conducted under the cross-border insolvency
protocol, as amended and as the same may be further amended, approved by the US
and Canadian Courts in their respective proceedings (the “Cross-Border
Protocol”)), for purposes of all legal proceedings to the extent relating to the
matters agreed in this Agreement; (ii) agrees that any claim, action or
proceeding by such Party seeking any relief whatsoever to the extent relating to
the matters in this Agreement must be commenced in (v) a joint hearing of both
the Canadian and US Courts conducted under the Cross-Border Protocol if such
claim, action or proceeding would affect any of the Canadian Debtors and any of
the US Debtors, (w) the US Court for any claim, action or proceeding if such
claim, action or proceeding would affect the US Debtors and not affect the
Canadian Debtors, (x) the Canadian Court if such claim, action or proceeding
would affect the Canadian Debtors, but not affect the US Debtors, (y) the courts
of England and Wales if such claim, action or proceeding would affect the main
administration proceedings of NNSA any of the EMEA Debtors or the Joint
Administrators (including as joint administrators of NNSA) and any of the EMEA
Liquidation Debtors or the Joint Liquidators, but not affect the US Debtors or
the Canadian Debtors, or (z) the courts of France if such claim, action or
proceeding would affect the NNSA Office Holder or the NNSA Secondary Proceedings
but not any of the EMEA Debtors, the Joint Administrators, the EMEA Liquidation
Debtors, the Joint Liquidators, the US Debtors or the Canadian Debtors;
(iii) waives and agrees not to assert any objection that it may now or hereafter
have to the laying of the venue of any such action brought in such a court or
any claim that any such action brought in such a court has been brought in an
inconvenient forum; (iv) agrees that mailing of process or other papers in
connection with any such action or proceeding or any other manner as may be
permitted by law shall be valid and sufficient service thereof; and (v) agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable law.

 

16



--------------------------------------------------------------------------------

8.3 Amendments

This Agreement may be amended, by means of a written amendment signed by all
Parties, which amendments, if material, must be approved by the US Court and the
Canadian Court.

 

8.4 Counterparts

This Agreement may be executed in separate counterparts (which may include
counterparts delivered by facsimile or other electronic transmission) and all of
said counterparts taken together shall be deemed to be an original and shall be
binding on the Party who signed the counterpart and all of which together shall
constitute a single agreement.

 

8.5 Joint Administrators and NNSA Office Holder

 

  (a) The Parties agree that the Joint Administrators and the NNSA Office Holder
have negotiated and are entering into this Agreement as agents for the EMEA
Debtors to which they are appointed and NNSA (as applicable) and that none of
the Joint Administrators or the NNSA Office Holder, their respective firms,
partners, employees, advisers, representatives or agents shall incur any
personal liability whatsoever whether on their own part or in respect of any
failure on the part of any Party to observe, perform or comply with any of its
obligations under this Agreement or under or in relation to any associated
arrangements or negotiations.

 

  (b) The Joint Administrators are a Party to this Agreement:

 

  (i) as agents of NNSA and the respective EMEA Debtors of which they are
administrators; and

 

  (ii) in their own capacities solely for taking the benefit of the statutory
charges under Paragraph 99(3) of Schedule B1 of the United Kingdom Insolvency
Act 1986 and for the purposes of obtaining the benefit of the provisions of this
Agreement expressed to be conferred on or given to the Joint Administrators and
enforcing the obligations of certain other Parties to this Agreement.

 

8.6 Joint Liquidators

 

  (a) The Parties agree that the Joint Liquidators have negotiated and are
entering into this Agreement as agents for the EMEA Liquidation Debtors to which
they are appointed and that none of the Joint Liquidators, their respective
firms, partners, employees, advisers, representatives or agents shall incur any
personal liability whatsoever whether on their own part or in respect of any
failure on the part of any Party to observe, perform or comply with any of its
obligations under this Agreement or under or in relation to any associated
arrangements or negotiations.

 

  (b) The Joint Liquidators are a Party to this Agreement:

 

  (i) as agents of the respective EMEA Liquidation Debtors of which they are
liquidators; and

 

17



--------------------------------------------------------------------------------

  (ii) in their own capacities solely for obtaining the benefit of the
provisions of this Agreement expressed to be conferred on or given to the Joint
Liquidators and enforcing the obligations of certain other Parties to this
Agreement.

 

8.7 Several Obligations

Except as specifically set forth in this Agreement, the obligations of each
Party hereunder are several, and not joint and several.

 

8.8 Binding; Successors and Assigns

Except as otherwise expressly provided in this Agreement, all representations,
warranties, covenants and agreements set forth in this Agreement by or on behalf
of the Parties hereto will be binding upon and inure to the benefit of such
Parties and their respective successors and permitted assigns, including,
without limitation, any administrator, liquidator, trustee, receiver appointed
as a successor or assign of any Party.

 

8.9 Specific Performance

The Parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, in addition to any other
remedies to which the Parties are entitled at law or in equity, each of the
Parties shall be entitled to equitable relief to prevent or remedy breaches of
this Agreement, without the proof of actual damages, including in the form of an
injunction or injunctions or orders for specific performance in respect of such
breaches.

 

8.10 Entire Agreement

 

  (a) This Agreement constitutes the entire understanding and agreement between
the signatories hereto in relation to the subject matter of this Agreement.

 

  (b) Each Party acknowledges that it has not entered into this Agreement in
reliance wholly or partly on any representation or warranty made by or on behalf
of the other Party (whether orally or in writing) other than as expressly set
out in this Agreement.

 

  (c) The settlements contained in this Agreement are integrated and mutually
dependent. In the event that any provision herein shall be illegal, invalid, or
unenforceable, the entire Agreement shall be rendered null and void.

 

18



--------------------------------------------------------------------------------

8.11 Consent of the Creditors’ Committee

Consistent with Section 12(g)(i) of the Interim Funding and Settlement
Agreement, dated June 9, 2009 among certain of the Parties, the US Debtors
acknowledge that they have consulted with the Creditors’ Committee and obtained
its consent prior to entering into this Agreement, which consent is evidenced by
the signature of the Creditors’ Committee below.

[SIGNATURE PAGES FOLLOW]

 

19



--------------------------------------------------------------------------------

NORTEL NETWORKS LIMITED     NORTEL NETWORKS CORPORATION By:  

/S/ ANNA VENTRESCA

    By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca     Name:   Anna Ventresca Title:   General
Counsel-Corporate and     Title:   General Counsel-Corporate and   Corporate
Secretary       Corporate Secretary By:  

/S/ CLARKE GLASPELL

    By:  

/S/ CLARKE GLASPELL

Name:   Clarke Glaspell     Name:   Clarke Glaspell Title:   Controller    
Title:   Controller NORTEL NETWORKS INC.       By:  

/S/ JOHN J. RAY, III

      Name:   John J. Ray, III       Title:   Principal Officer       ERNST &
YOUNG INC. IN ITS     THE OFFICIAL COMMITTEE OF CAPACITY AS THE MONITOR OF    
UNSECURED CREDITORS OF NORTEL NORTEL NETWORKS CORPORATION     NETWORKS INC., ET.
AL. ET AL.,       AND NOT IN ITS PERSONAL     By:   AKIN GUMP STRAUSS HAUER &
CAPACITY     FELD LLP, as Counsel to the Committee       and authorized
signatory and not in its       individual capacity By:  

/S/ SHARON HAMILTON

    By:  

/S/ DAVID H. BOTTER

Name:   Sharon Hamilton     Name:   David H. Botter Title:   Senior
Vice-President     Title:   Member of the Firm

 

S-1

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

NORTEL NETWORKS TECHNOLOGY CORPORATION By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Director and Secretary NORTEL NETWORKS DE
MEXICO, S.A. DE C.V. By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Legal Representative By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Legal Representative NORTEL DE MEXICO, S. DE
R.L. DE C.V. By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Legal Representative By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Legal Representative NORTEL NETWORKS PERU S.A.C.
By:  

/S/ LUIS GASTANETA ALAYZA

Name:   Luis Gastañeta Alayza Title:   Legal Representative NORTEL NETWORKS
AUSTRALIA PTY. LIMITED By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Director By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Director

 

S-2

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

PT NORTEL NETWORKS INDONESIA By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Director By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Director NORTEL NETWORKS MALAYSIA SDN. BHD. By:
 

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Director By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Director NORTEL NETWORKS NEW ZEALAND LIMITED By:
 

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Director By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Director NORTEL NETWORKS SINGAPORE PTE. LIMITED
By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Director By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Director NORTEL NETWORKS SINGAPORE PTE. LIMITED
on behalf of NORTEL NETWORKS SINGAPORE PTE. LIMITED – PHILIPPINES BRANCH By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Director By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Director

 

S-3

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

NORTEL NETWORKS (ASIA) LIMITED By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Director NORTEL NETWORKS (ASIA) LIMITED on behalf
of NORTEL NETWORKS (ASIA) LIMITED – PAKISTAN BRANCH By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Director NORTEL NETWORKS (ASIA) LIMITED on behalf
of NORTEL NETWORKS (ASIA) LIMITED – TAIWAN BRANCH By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Director NORTEL NETWORKS (CHINA) LIMITED By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Legal Representative NORTEL NETWORKS (THAILAND)
LIMITED By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Director By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Director NORTEL NETWORKS KOREA LIMITED By:  

/S/ CHRISTOPHER NOEL VAUGHAN JOHN

Name:   Christopher Noel Vaughan John Title:   Representative Director

 

S-4

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

NORTEL VIETNAM LIMITED By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   General Director NORTEL NETWORKS (INDIA) PRIVATE
LIMITED By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Director By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Director NORTEL NETWORKS TELECOMMUNICATIONS
EQUIPMENT (SHANGHAI) CO. LIMITED By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Legal Representative NORTEL NETWORKS DE
ARGENTINA S.A. By:  

/S/ JORGE NUNEZ

Name:   Jorge Nuñez Title:   Legal Representative NORTEL NETWORKS DEL ECUADOR
S.A. By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   General Manager

 

S-5

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

NORTEL NETWORKS GLOBAL CORPORATION By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Director and President By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Director and Secretary NORTEL NETWORKS
INTERNATIONAL CORPORATION By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Director and President By:  

/S/ ANNA VENTRESCA

Name:   Anna Ventresca Title:   Director and Secretary NORTEL NETWORKS DEL
URUGUAY S.A. By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   President of the Board of Directors NORTEL
NETWORKS CHILE S.A. By:  

/S/ ALLAN BIFIELD

Name:   Allan Bifield Title:   Legal Representative

 

S-6

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

NORTEL NETWORKS DE GUATEMALA LTDA. By:  

/S/ LUIS-FERNANDO GUERRA SANZ

Name:   Luis-Fernando Guerra Sanz Title:   Sole Administrator and Legal
Representative NORTEL TRINIDAD & TOBAGO LIMITED By:  

/S/ LUIS-FERNANDO GUERRA SANZ

Name:   Luis-Fernando Guerra Sanz Title:   Director NORTEL NETWORKS KABUSHIKI
KAISHA By:  

/S/ STEPHEN GIVENS

Name:   Stephen Givens Title:   Resident Director NORTELTECHNOLOGY EXCELLENCE
CENTRE PRIVATE LIMITED By:  

/S/ LUIS-FERNANDO GUERRA SANZ

Name:   Luis-Fernando Guerra Sanz Title:   Director

 

S-7

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

NORTEL NETWORKS (CALA) INC. By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer QTERA CORPORATION By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer XROS, INC. By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer CORETEK, INC. By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer ARCHITEL SYSTEMS (U.S.)
CORPORATION By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer

 

S-8

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

NORTEL ALTSYSTEMS, INC. (previously “ALTEON WEBSYSTEMS, INC.”) By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer NORTEL ALTSYSTEMS
INTERNATIONAL INC. (previously “ALTEON WEBSYSTEMS INTERNATIONAL, INC.”) By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer NORTEL NETWORKS APPLICATIONS
MANAGEMENT SOLUTIONS INC. By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer NORTEL NETWORKS CABLE
SOLUTIONS INC. By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer NORTEL NETWORKS CAPITAL
CORPORATION By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer NORTEL NETWORKS HPOCS INC.
By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer

 

S-9

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

NORTEL NETWORKS INTERNATIONAL INC. By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer NORTEL NETWORKS OPTICAL
COMPONENTS INC. By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer NORTHERN TELECOM
INTERNATIONAL INC. By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer SONOMA SYSTEMS By:  

/S/ JOHN J RAY, III

Name:   John J Ray, III Title:   Principal Officer

 

S-10

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks UK Limited (in administration) by
C.J. Hill as Joint Administrator (acting as agent and without personal
liability) in the presence of:  

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:    
SIGNED for and on behalf of Nortel GmbH (in administration) by C.J. Hill as
Joint Administrator (acting as agent and without personal liability) in the
presence of:   )  

/S/ C.J. HILL

 

)

)

 

/S/ WILMA GRAHAM

    Witness signature       )     )   Name: Wilma Graham   )   Address:    
SIGNED for and on behalf of Nortel Networks SpA (in administration) by C.J. Hill
as Joint Administrator (acting as agent and without personal liability) in the
presence of:    

 

/S/ C.J. HILL

  )    

)

)

 

/S/ WILMA GRAHAM

    Witness signature       )   Name: Wilma Graham   )   Address:   )  

 

S-11

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks Hispania S.A. (in administration by
C.J. Hill as Joint Administrator (acting (acting as agent and without personal
liability) in the presence of:  

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:    
SIGNED for and on behalf of Nortel Networks B.V. (in administration) by C.J.
Hill as Joint Administrator (acting as agent and without personal liability) in
the presence of:  

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:    
SIGNED for and on behalf of Nortel Networks AB (in administration) by C.J. Hill
as Joint Administrator (acting as agent and without personal liability) in the
presence of:  

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:    

 

S-12

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks N.V. (in administration) by C.J.
Hill as Joint Administrator (acting as agent and without personal liability) in
the presence of:  

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:    
SIGNED for and on behalf of Nortel Networks (Austria) GmbH (in administration)
by C.J. Hill as Joint Administrator (acting as agent and without personal
liability) in the presence of:  

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:    
SIGNED for and on behalf of Nortel Networks Portugal S.A. (in administration) by
C.J. Hill as Joint Administrator (acting as agent and without personal
liability) in the presence of:  

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:    

 

S-13

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks s.r.o. (in administration) by C.J.
Hill as Joint Administrator (acting as agent and without personal liability) in
the presence of:  

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:    
SIGNED for and on behalf of Nortel Networks Polska Sp. z.o.o. (in
administration) by C.J. Hill as Joint Administrator (acting as agent and without
personal liability) in the presence of:  

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:    

 

S-14

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks France S.A.S. (in administration) by
Kerry Trigg acting as authorized representative for the Joint Administrators
(acting as agent and without personal liability) in the presence of:  

)

)

)

 

/S/ KERRY TRIGG

/S/ LEISA HARKIN

    Witness signature   )     )     )   Name: Leisa Harkin    

Address: Ernst & Young LLP

1 More London Place

London, SE1 2AF

United Kingdom

   

 

S-15

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks Engineering Service kft (in
administration) by C.J. Hill as Joint Administrator (acting as agent and without
personal liability) in the presence of:  

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:    
SIGNED for and on behalf of Nortel Networks Slovensko, s.r.o. (in
administration) by C.J. Hill as Joint Administrator (acting as agent and without
personal liability) in the presence of:  

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:    

SIGNED for and on behalf of Nortel Networks Romania Srl (in administration) by
C.J. Hill as Joint Administator

(acting as agent and without personal liability) in the presence of:

 

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:    

 

S-16

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks Oy (in administration) by C.J. Hill
as Joint Administrator (acting as agent and without personal liability) in the
presence of:  

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:    
SIGNED for and on behalf of Nortel Networks International Finance & Holding B.V.
(in administration) by C.J. Hill as Joint Administrator (acting as agent and
without personal liability) in the presence of:  

)

)

)

 

/S/ C.J. HILL

/S/ WILMA GRAHAM

    Witness signature   )     )     )   Name: Wilma Graham     Address:   )  

 

S-17

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks Optical Components Limited (in
liquidation) by Kerry Trigg as liquidator (acting as agent and without personal
liability), in the presence of:  

)

)

)

 

/S/ KERRY TRIGG

/S/ LEISA HARKIN

    Witness signature   )     )     )   Name: Leisa Harkin    

Address: Ernst & Young LLP

1 More London Place

London, SE1 2AF

United Kingdom

   

 

S-18

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks (Ireland) Limited (in
administration) by David Hughes as Joint Administrator (acting as agent and
without personal liability) in the presence of:  

)

)

)

 

/S/ DAVID HUGHES

/S/ NIALL COVENEY

    Witness signature   )     )     )   Name: Niall Conveny    

Address: c/o Ernst & Young

Harcourt Street

Dublin 2

   

 

S-19

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks (Northern Ireland) Limited (in
liquidation) by Kerry Trigg, as liquidator (acting as agent and without personal
liability), in the presence of:  

)

)

)

 

/S/ KERRY TRIGG

/S/ LEISA HARKIN

    Witness signature   )     )     )   Name: Leisa Harkin    

Address: Ernst & Young

1 More London Place

London SE1 2AF

United Kingdom

   

 

S-20

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks AG by Dave Quane in the presence of:
 

)

)

)

 

/s/ Dave Quane

/S/ PERIHAN YAZICI

    Witness signature       )   Name: Perihan Yazici   )  

Address: Nortel

Fleming House

71 King Street

Maidenhead U.K.

SL6 1DU

  )  

 

S-21

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED by Alan Bloom

 

In his own capacity and on behalf of the Joint Administrators without personal
liability and solely for the benefit of the provisions of this Agreement
expressed to be conferred on or given to the Joint Administrators:

 

)

)

)

 

/S/ ALAN BLOOM

/S/ WILMA GRAHAM

    Witness signature       )   Name: Wilma Graham   )   Address:   )  

 

S-22

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED by Kerry Trigg

 

In her own capacity and on behalf of the Joint Liquidators without personal
liability and solely for the benefit of the provisions of this Agreement
expressed to be conferred on or given to the Joint Liquidators:

 

)

)

)

 

/S/ KERRY TRIGG

/S/ LEISA HARKIN

    Witness signature       )   Name: Leisa Harkin   )  

Address: Ernst & Young LLP

1 More London Place

London SE1 2AF

United Kingdom

  )  

 

S-23

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks AS by Dave Quane in the presence of:
 

)

)

)

 

/S/ DAVE QUANE

/S/ PERIHAN YAZICI

    Witness signature       )   Name: Perihan Yazici   )  

Address: Nortel Fleming House

71 King Street, Maidenhead

SL6 1DU United Kingdom

  )   SIGNED for and on behalf of Nortel Networks South Africa (Pty) Limited by
Dave Quane in the presence of:  

)

)

)

 

/S/ DAVE QUANE

/S/ PERIHAN YAZICI

    Witness signature           )   Name: Perihan Yazici   )  

Address: Nortel Fleming House

71 King Street, Maidenhead

SL6 1DU United Kingdom

  )  

 

S-24

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of NORTEL NETWORKS S.A. (in administration and
secondary proceedings) by Maître Cosme Rogeau, in his capacity as French
Liquidator (Mandataire Liquidateur), acting as agent and without personal
liability, in the presence of:   )  

/S/ COSME ROGEAU

  )   Cosme Rogeau   )     )       Witness signature   )     )  

/S/ RAJEEV SHARMA FOKEER

  )   Name: Rajeev Sharma Fokeer     Address: Partner, FTPA     1 bis Avenue
Foch     257116 Paris, France    

 

S-25

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel networks S.A. (in administration and
secondary proceedings) by C.J. Hill acting as authorised representative for the
Joint Administrators (acting as agent and without personal liability) in the
presence of:   )  

/S/ C.J. HILL

  )     )     )             )   Witness signature   )     )  

/S/ WILMA GRAHAM

    Name: Wilma Graham     Address: Ernst & Young LLP     1 More London Place  
  London SE1 2AF     United Kingdom    

 

S-26

APAC/CALA Settlement Agreement – Signature Page



--------------------------------------------------------------------------------

Schedule 1

Canadian Debtors

 

1. Nortel Networks Corporation

 

2. Nortel Networks Limited

 

3. Nortel Networks Global Corporation

 

4. Nortel Networks International Corporation

 

5. Nortel Networks Technology Corporation



--------------------------------------------------------------------------------

Schedule 2

US Debtors

 

1. Nortel Networks Inc.

 

2. Architel Systems (U.S.) Corporation

 

3. CoreTek, Inc.

 

4. Nortel Altsystems, Inc. (previously “Alteon WebSystems, Inc.”)

 

5. Nortel Altsystems International Inc. (previously “Alteon WebSystems
International, Inc.”)

 

6. Nortel Networks Applications Management Solutions Inc.

 

7. Nortel Networks Cable Solutions Inc.

 

8. Nortel Networks Capital Corporation

 

9. Nortel Networks (CALA) Inc.

 

10. Nortel Networks HPOCS Inc.

 

11. Nortel Networks International Inc.

 

12. Nortel Networks Optical Components Inc.

 

13. Northern Telecom International Inc.

 

14. Qtera Corporation

 

15. Sonoma Systems

 

16. Xros, Inc.

 



--------------------------------------------------------------------------------

Schedule 3

EMEA Debtors

 

1. Nortel Networks UK Limited (In Administration)

 

2. Nortel Networks (Ireland) Limited (In Administration)

 

3. Nortel Networks NV (In Administration)

 

4. Nortel Networks SpA (In Administration)

 

5. Nortel Networks BV (In Administration)

 

6. Nortel Networks Polska Sp z.o.o. (In Administration)

 

7. Nortel Networks Hispania, SA (In Administration)

 

8. Nortel Networks (Austria) GmbH (In Administration)

 

9. Nortel Networks sro (In Administration)

 

10. Nortel Networks Engineering Services Kft (In Administration)

 

11. Nortel Networks Portugal SA (In Administration)

 

12. Nortel Networks Slovensko, sro (In Administration)

 

13. Nortel Networks Romania Srl (In Administration)

 

14. Nortel GmbH (In Administration)

 

15. Nortel Networks Oy (In Administration)

 

16. Nortel Networks AB (In Administration)

 

17. Nortel Networks International Finance & Holding BV (In Administration)

 

18. Nortel Networks France S.A.S. (In Administration)



--------------------------------------------------------------------------------

Schedule 4

APAC Entities

 

1. Nortel Networks (Asia) Limited

 

2. Nortel Networks Australia Pty. Limited

 

3. Nortel Networks (India) Private Limited

 

4. PT Nortel Networks Indonesia

 

5. Nortel Networks Japan (Japanese name is Nortel Networks Kabushiki Kaisha)

 

6. Nortel Networks Korea Limited

 

7. Nortel Networks Malaysia Sdn. Bhd.

 

8. Nortel Networks New Zealand Limited

 

9. Nortel Networks Singapore Pte Ltd

 

10. Nortel Networks (Thailand) Limited

 

11. Nortel Vietnam Limited

 

12. Nortel Networks (China) Limited

 

13. Nortel Networks Telecommunications Equipment (Shanghai) Co., Ltd

 

14. Nortel Technology Excellence Centre Private Limited

 



--------------------------------------------------------------------------------

Schedule 5

CALA Entities

 

1. Nortel Networks de Argentina S.A.

 

2. Nortel Networks Chile S.A.

 

3. Nortel Networks del Ecuador S.A.

 

4. Nortel Networks de Guatemala Ltda.

 

5. Nortel Networks de Mexico, S.A. de C.V.

 

6. Nortel Networks Perú S.A.C.

 

7. Nortel Networks del Uruguay S.A.

 

8. Nortel de Mexico, S. de R.L de C.V.

 

9. Nortel Trinidad and Tobago Limited

 



--------------------------------------------------------------------------------

Schedule 6

EMEA NFEs

 

1. Nortel Networks AS

 

2. Nortel Networks AG

 

3. Nortel Networks South Africa (Pty) Limited

 



--------------------------------------------------------------------------------

Schedule 7

List of Global Sales

Those sales pertaining to the following sale agreements and any related sale
agreements entered into by any of the EMEA Debtors:

 

1. The Asset Purchase Agreement entered into among certain of the Nortel Parties
and Radware Ltd., as of February 19, 2009, as may have been amended from time to
time until such transaction closed on April 1, 2009 (the “Layer 4-7 Sale
Agreement”)

 

2. The Asset Sale Agreement entered into among certain of the Nortel Parties and
Telefonaktiebolaget L M Ericsson (publ), as of July 24, 2009, as may have been
amended from time to time until such transaction closed on November 13, 2009.
(the “CDMA Sale Agreement”)

 

3. The Amended and Restated Asset and Share Sale Agreement entered into among
certain of the Nortel Parties and Avaya Inc., as of September 14, 2009, as may
have been amended from time to time until such transaction closed on
December 18, 2009 (the “Enterprise Sale Agreement”)

 

4. The Asset Sale Agreement entered into among certain of the Nortel Parties and
Ciena Corporation, as of November 24, 2009, as may have been amended from time
to time until such transaction closed on March 31, 2010 (the “MEN Sale
Agreement”)

 

5. The Asset Sale Agreement entered into among certain of the Nortel Parties and
Telefonaktiebolaget L M Ericsson (publ), as of November 24, 2009, as may have
been amended from time to time until such transaction closed on March 31, 2010
(the “GSM/GSM-R Sale Agreement”)

 

6. The Asset Sale Agreement entered into among certain of the Nortel Parties and
Kapsch CarrierCom AG, as of November 24, 2009, as may have been amended from
time to time until such transaction closed on March 31, 2010.

 

7. The Asset Sale Agreement entered into among certain of the Nortel Parties and
GENBAND Inc., as of December 22, 2009, as may have been amended from time to
time until such transaction closed on May 28, 2010 (the “CVAS Sale Agreement”)

 

8. The Asset Sale Agreement entered into among certain of the Nortel Parties and
Telefonaktiebolaget L M Ericsson (publ), as of May 11, 2010, as may have been
amended from time to time until such transaction closed on June 4, 2010 (the
“GSM Retained Contracts Sale Agreement”)

 

9. The Asset Sale Agreement entered into among certain of the Nortel Parties and
Telefonaktiebolaget L M Ericsson (publ), as of September 24, 2010, as may have
been amended from time to time until such transaction closed on March 11, 2011
(the “MSS Sale Agreement”)



--------------------------------------------------------------------------------

10. The Asset Sale Agreement entered into among certain of the Nortel Parties
and Rockstar Bidco, LP, as of June 30, 2011, as may have been amended from time
to time until such transaction closed on July 29, 2011 (the “Global IP Sale
Agreement”)

 

11. The Transaction Agreement entered into among certain of the Nortel Parties
and Hitachi, Ltd., as of October 25, 2009, as may have been amended from time to
time until such transaction closed on December 8, 2009 (the “Packet Core Sale
Agreement”)



--------------------------------------------------------------------------------

Schedule 8

Escrow Agreements

 

1. CDMA/LTE Access

Escrow Agreement dated as November 11, 2009 by and among NNC, NNL, NNI, the EMEA
Filed Entities, the Estate Fiduciaries and the Escrow Agent.

 

2. Enterprise Solutions

Escrow Agreement dated as of December 18, 2009, and as amended from time to
time, by and among NNC, NNL, NNI, the other entities identified therein as
Sellers, the EMEA Filed Entities, the Estate Fiduciaries and the Escrow Agent.

 

3. Metro Ethernet Networks

MEN Distribution Escrow Agreement dated as of March 19, 2010, and as amended
from time to time, by and among NNC, NNL, NNI, the other entities identified
therein as Sellers, the EMEA Sellers and certain of their Affiliates as
identified therein, NNSA, the Estate Fiduciaries and the Escrow Agent.

 

4. GSM/GSM-R

GSM/GSM-R Distribution Escrow Agreement dated as of March 31, 2010, and as
amended from time to time, by and among NNC, NNL, NNI, the other entities
identified therein as Sellers, the EMEA Sellers as identified therein, NNSA,
Nortel Networks (Asia) Limited, the entities identified therein as North
American ALT Selling Debtors, the entities identified therein as EMEA ALT
Selling Debtors, the Estate Fiduciaries and the Escrow Agent.

 

5. Carrier Voice-Over IP and Application Solutions

CVAS Distribution Escrow Agreement dated as of May 27, 2010, and as amended from
time to time, by and among NNC, NNL, NNI, the other entities identified therein
as Sellers, the EMEA Sellers and certain of their Affiliates as identified
therein, NNSA, the Estate Fiduciaries and the Escrow Agent.

 

6. GSM Retained Contracts

GSM Retained Contracts Distribution Escrow Agreement dated June 3, 2010, and as
amended from time to time, by and among NNL, NNI, Nortel Networks (CALA) Inc.,
the other entities identified therein as Sellers, the Estate Fiduciaries and the
Escrow Agent.



--------------------------------------------------------------------------------

7. Multi-Service Switch

MSS Distribution Escrow Agreement dated as of March 11, 2001, and as amended
from time to time, by and among NNC, NNL, NNI, the other entities identified
therein as Sellers, the EMEA Sellers and Certain of their Affiliates as
identified therein, NNSA, the Israeli Company, the Estate Fiduciaries and the
Escrow Agent.

 

8. Layer 4-7

Escrow Agreement dated as of March 31, 2009 by and among NNI, NNL, those
entities identified therein as EMEA Sellers, the Joint Administrators and the
Escrow Agent.



--------------------------------------------------------------------------------

Schedule 9

Other Sales

 

1. The Asset Sale Agreement entered into among NNL, Nortel Networks Technology
Corporation and 7522312 Canada Inc., as of June 17, 2010, as may have been
amended from time to time until such transaction closed on June 30, 2010 (the
“Relay Sale Agreement”)

 

2. The Share Purchase Agreement entered into between NNL and Telefonaktiebolaget
L M Ericsson (publ), as of April 21, 2010, as may have been amended from time to
time until such transaction closed on June 29, 2010 (the “LG-Nortel Sale
Agreement”)

 

3. The Asset Sale Agreement entered into among NNL, Nortel Networks Technology
Corporation and CSC Holdings, LLC, dated November 23, 2011 (the “IP Address
Cablevision Sale Agreement”)

 

4. The Asset Sale Agreement entered into among NNL, Nortel Networks Technology
Corporation and Salesforce.com, Inc., dated December 1, 2011 (the “IP Address
Salesforce Sale Agreement”)

 

5. The Asset Sale Agreement entered into between NNI and Microsoft Cororation,
as of March 16, 2011, as may have been amended from time to time until such
transaction closed on May 11, 2011 (the “US IP Address Sale Agreement”)

 

6.

The Asset Sale Agreement entered into among Guangdong Nortel Telecommunications
Equipment Company Ltd. (“GDNT”) and Ericsson (China) Communications Company
Ltd., as of December 1, 2010, as may have been amended from time to time until
such transaction closed on May 12, 2011 (the “GDNT Sale Agreement”) 1

 

7. The Asset Sale Agreement entered into among NNL, Nortel Networks Technology
Corporation and Bell Aliant Regional Communications, Limited Partnership dated
January 30, 2012

 

8. The Asset Sale Agreement entered into among NNL, Nortel Networks Technology
Corporation and Vodafone Americas Inc. dated February 9, 2012, as amended

 

 

1 

Notwithstanding the release provided in Section 4.1(a) hereof, Nortel Networks
(China) Ltd does not release any claim it may have to sale proceeds arising from
the GDNT Sale Agreement in its capacity as a shareholder of GDNT.



--------------------------------------------------------------------------------

List of Appendices

 

Appendix A    -    Allocation of Sale Proceeds to Non-Filed Entities by Escrow
Account Appendix B    -    Payment of Settlement Amount to Settlement Payment
Parties Appendix C-1    -    Outstanding Balances as of September 30, 2011
Appendix C-2    -    Certain Payments Made After September 30, 2011 Appendix C-3
   -    Certain Surviving Obligations Appendix D    -    [Reserved] Appendix E
   -    Form of Amendments to Escrow Agreements Appendix F    -    Form of
Escrow Account Release Instructions Appendix G    -    Form of Intermediate
Distribution Account Release Instruction Appendix H    -    Form of Full and
Final Acknowledgement and Release (Paraguay)